IN THE SUPREME COURT OF IOWA
                          No. 133 / 06-1320

                          Filed March 5, 2007

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

JAMES FRANKLIN HALL, JR.,

      Respondent.

________________________________________________________________________
      On review of the report of the Grievance Commission.



      Grievance Commission reports that Respondent has committed

ethical misconduct and recommends a suspension from the practice of

law. LICENSE SUSPENDED.



      Charles L. Harrington and Laura M. Roan, Des Moines, for

Complainant.



      Donna Ruth Beary, Des Moines, for Respondent.
                                      2

CADY, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board (Board)

charged James F. Hall, Jr. with numerous violations of the Iowa Code of

Professional Responsibility for Lawyers.     The Grievance Commission of

the Supreme Court of Iowa (Commission) found Hall violated the Code of

Professional Responsibility. It recommended Hall be suspended from the

practice of law for a minimum period of fifteen months. On our review,

we find Hall violated the Code of Professional Responsibility, and we

suspend his license to practice law indefinitely, with no possibility of

reinstatement for twelve months.

      I.    Background Facts and Proceedings.

      James F. Hall, Jr. is an Iowa lawyer.        He was admitted to the

practice of law in Iowa in 2002.      Hall was raised in Des Moines, and

enjoyed a variety of success in his life prior to practicing law. Hall was

an exceptional multi-sport high school athlete and a one-time Olympic

hopeful in track. He served in the United States Navy, and is a veteran

of the Gulf War. He was the first member of his family to attend and

graduate from college.

      Hall began his legal career as a sole practitioner in Des Moines.

Within a short period of time, he moved from Des Moines and began

practicing law in Waterloo as a sole practitioner. The demands on his

time were great, and he began, unknowingly at first, to exhibit signs of

what would later be identified as depression and bipolar disorder. He

also had little understanding of the intricacies of an office practice, or the

need to fully train and supervise staff. He had no real mentor within the

profession, and primarily associated with people that provided little

professional guidance.      There was evidence that some people he

associated with used illegal drugs in his home. The confluence of these
                                    3

circumstances, as well as others, foretold the disaster that would lie

ahead. This cataclysm eventually unfolded in an eight-count complaint

filed by the Board in 2006, and a hearing before the Commission that set

forth the evidence largely supporting the complaint. Hall currently lives

in Des Moines and practices with another lawyer in an office sharing

arrangement.

      Hall’s office practice in Waterloo was marked by disorganization

and, at times, chaos. On one occasion in 2005, Hall signed the names of

two clients to their bankruptcy petitions after he had traveled to the

federal courthouse in Cedar Rapids to file the petitions and discovered

the signatures were missing.     He did not obtain permission from the

clients to sign their names, and did not understand he was not permitted

to sign the petitions for his clients. See 11 U.S.C. § 110(e)(1) (2006) (“A

bankruptcy petition preparer shall not execute any document on behalf

of a debtor.”). Hall then told conflicting accounts of the matter to the

bankruptcy judge and later to the Commission.

      Hall also neglected client cases on numerous occasions. Between

2003 and 2005, Hall neglected four separate cases after filing notices of

appeal with this court.     He repeatedly missed filing deadlines and

received default notices from the clerk of court. On one occasion, his

neglect resulted in the dismissal of the appeal. Hall also neglected a case

involving a claim for wrongful discharge he undertook on behalf of a

client named Marsha Lewis. After agreeing to handle the case, Hall made

little or no effort to advance the client’s claim. He also misrepresented

the status of the case to the client and later failed to promptly turn over

the client file after the client obtained new counsel.     Similarly, Hall

neglected a case on behalf of a client named Kristen Campbell after

agreeing to represent the client on an insurance claim involving the
                                    4

death of her husband. He failed to return numerous phone calls from

the client and did little or no legal work in the case. He also failed to

turn over the client file after the client obtained new counsel. The papers

in the file had not been returned to the client as of the date of the

hearing before the Commission. Hall was unable to locate the file or the

papers belonging to the client.

      Hall maintained a trust account in his practice, but repeatedly

mismanaged the account and failed to comply with trust account

requirements.   He did not maintain a proper ledger of deposits and

withdrawals, and repeatedly used the account to deposit and withdraw

personal funds. He also permitted a paralegal in his office to deposit and

withdraw funds. In 2004, for example, Hall deposited the proceeds from

a personal loan into the trust account, and then periodically used the

account to pay a variety of business and personal obligations. Hall also

deposited other personal funds into the trust account from time to time.

At times, Hall used the trust account more for his personal dealings than

for client matters.   Nevertheless, there was no evidence he failed to

maintain an adequate amount of personal funds in the account when he

withdrew funds for personal matters.

      Hall handled other financial matters in unorthodox ways. On two

occasions, Hall was paid fees or advances from clients that were never

deposited in the trust account. The Commission, however, found Hall

had earned the fees by the time they were paid by the client. On another

occasion in August 2004, Hall received a settlement check from an

insurance company on behalf of a client in the amount of $3500.

Instead of depositing the check in his trust account, Hall went to the

bank with his client to negotiate the check.        The fee arrangement

apparently entitled the client to $2000. Hall deposited the check into his
                                     5

office account at the bank and paid his client $2000 in cash. A few days

later, Hall transferred $3000 from his trust account into his office

account.    When Hall’s trust account was later audited by the Client

Security Commission, Hall falsely told the auditor the $3000 that had

been transferred from the trust account represented the settlement

proceeds.

      Finally, Hall repeatedly failed to respond to Board inquiries in

response to the various complaints filed against him.

      II.      Board Complaint.

      The Board charged Hall with multiple violations of the rules of

professional responsibility.   Count I involved the bankruptcy petitions

and alleged Hall violated six separate provisions of the Code of

Professional Responsibility, including DR 1-102(A)(4) (misrepresentation);

DR 1-102(A)(5) (conduct prejudicial to the administration of justice); DR

1-102(A)(6) (conduct adversely reflects unfitness to practice); and DR 7-

102(A)(5) (false statement of law or fact). Count II involved the neglect in

the four appellate cases and alleged Hall violated four code provisions,

including DR 6-101(A)(3) (neglect of a client’s legal matter).    Count III

involved other cases of neglect, and alleged Hall violated ten separate

code provisions, including DR 6-101(A)(3), DR 1-102(A)(5), and DR 2-

110(A)(2) (return client papers).   Counts V and VI involved the trust

account violations, and alleged Hall violated code provisions including

DR 9-102(A) (client funds required to be placed in trust account and a

lawyer shall not deposit funds of the lawyer into the trust account); DR

9-103(A) (maintain ledger or record of client funds); DR 9-102(B)(3)

(maintain complete records and render an accounting to client); and DR

1-102(A)(4).    Count V also alleged misappropriation of client funds in
                                     6

violation of DR 1-102(A)(4). Count VIII involved the failure to cooperate

with the Board in violation of DR 1-102(A)(5) and (6).

      Count IV alleged Hall submitted an excessive fee claim in a case.

Count VII alleged Hall used a controlled substance.

      The Commission found the Board established the violations under

Counts I, II, III, V, VI, and VIII. It found the Board failed to establish

Counts IV and VII. It also found Hall did not misappropriate client funds

as alleged in Count V.     It recommended Hall be suspended from the

practice of law for fifteen months. As a condition of reinstatement, the

Commission recommended Hall undergo a mental health evaluation and

disclose the name of a licensed attorney who would be willing to serve as

a mentor to him to provide guidance following any reinstatement. It also

recommended Hall attempt to locate and return the papers and records

belonging to Kristen Campbell.

      III.   Scope of Review.

      We review attorney disciplinary matters de novo. Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373, 375 (Iowa

2002).   We give the findings of the Commission weight, but are not

bound by them. Id.

      IV.    Violations.

      We agree with the findings and conclusions made by the

Commission in its detailed report.       In particular, the evidence showed

Hall violated the provisions of the Code of Professional Responsibility as

found by the Commission.         He engaged in misrepresentation and

conduct that adversely reflected on his fitness to practice law by signing

his name to the bankruptcy petitions and later telling inconsistent

accounts of his misconduct.        This conduct violated the Code of

Professional Responsibility, including DR 1-102(A)(6) and DR 1-102(A)(4).
                                     7

He neglected client matters in violation of DR 6-101(A)(3) by his failure to

comply with the rules of appellate practice in four separate cases. He

also neglected client matters in two other cases, misrepresented the

status of the cases to his clients, and failed to promptly return client

papers. See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Freeman,

603 N.W.2d 600, 602 (Iowa 1999) (obligation to turn over client papers to

successor counsel). He also failed to respond to numerous notices from

the Board in violation of the Code of Professional Responsibility.      See

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Kelsen, 670 N.W.2d
161, 167 (Iowa 2003) (failing to respond in a timely manner).

      It is clear Hall also maintained his trust account in violation of the

requirements of DR 9-102.        He used the trust account to deposit

personal funds and to pay personal and business expenses.               The

commingling of his personal funds with his trust account violated DR 9-

102(A) of the Code of Professional Responsibility.       He also failed to

maintain a proper ledger and other records to demonstrate compliance

with the trust account requirements in violation of DR 9-103.            To

compound matters he knowingly misrepresented the nature of at least

one trust account transaction to the Client Security Commission auditor

in violation of DR 1-102(A)(4). See Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Matson, 558 N.W.2d 193, 194 (Iowa 1997).

      V.    Discipline.

      In determining the appropriate level of discipline, we focus on “the

nature of the alleged violations, the need for deterrence, the protection of

the public, maintenance of the reputation of the [Bar] as a whole, and the

respondent’s fitness to continue” to practice law. Iowa Supreme Ct. Bd.

of Prof’l Ethics & Conduct v. Waters, 646 N.W.2d 111, 113–14 (Iowa

2002). We consider both aggravating and mitigating circumstances. Id.
                                     8

In the end, we impose discipline based on the particular facts of each

case. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. McKittrick, 683
N.W.2d 554, 563 (Iowa 2004).

      Our prior cases reveal the discipline we impose for neglect

normally ranges from a public reprimand to a six-month suspension.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Hohenadel, 634
N.W.2d 652, 655–56 (Iowa 2001). In this case, the neglect was visited on

numerous       clients,   and     was     frequently     compounded    by

misrepresentations to clients. The neglect also visited harm on clients.

Hall further compounded his neglect by failing to turn over client files

after termination of the attorney-client relationship.

      Hall engaged in other acts of misrepresentation.      He improperly

signed his client’s names on bankruptcy petitions in violation of federal

law, and told conflicting stories of the account to minimize his

culpability.   Likewise, he misrepresented the circumstances of a

suspicious transaction involving his trust account to an auditor from the

Client Security Commission. Dishonesty, deceit, and misrepresentation

by a lawyer are abhorrent concepts to the legal profession, and can give

rise to the full spectrum of sanctions, including revocation.   See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Ackerman, 611 N.W.2d 473,

474 (Iowa 2000); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Stein,

603 N.W.2d 574, 576 (Iowa 1999). An honest lawyer is essential to the

legal profession. See Comm. on Prof’l Ethics & Conduct v. Bauerle, 460
N.W.2d 452, 453 (Iowa 1990).            Generally, neglect combined with

incidents of misrepresentation give rise to a lengthy suspension from the

practice of law. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Ruth,

656 N.W.2d 93, 100 (Iowa 2002).
                                       9

        The failure to comply with the trust account requirements is also a

serious matter. We have said that the commingling of trust funds with

personal or office funds is strictly prohibited. Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Herrera, 560 N.W.2d 592, 594 (Iowa 1997).

Moreover, the overall manner in which Hall operated the trust account

was outrageously deficient.       It reflected his overall approach to the

practice of law, and revealed his general unfitness to be a lawyer at this

time.

        We have recognized the rigors of the practice of law and the

difficulties that can be encountered by attorneys.        See McKittrick, 683
N.W.2d at 563. These difficulties are multiplied exponentially for young

lawyers who venture into the practice as sole practitioners. This factor,

perhaps more than any other, may help explain the disaster Hall

encountered     in   his   practice   of   law.    This   also   explains   the

recommendation by the Commission that Hall be required to identify and

become associated with a lawyer to serve as a mentor and counselor

before resuming his legal practice.         Additionally, Hall struggled with

burgeoning mental health issues.           These matters contributed to his

misconduct, and can ultimately serve to mitigate sanctions. See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sullins, 648 N.W.2d 127,

135 (Iowa 2002).

        The scope and type of misconduct engaged in by Hall—profuse

client neglect, repeated misrepresentations, trust account failures, failure

to return client property, failure to respond to the Board, and general law

office mismanagement—has been documented by us in a host of prior

disciplinary cases, including our recent case of Iowa Supreme Court

Attorney Disciplinary Board v. Joy, ___ N.W.2d ___ (Iowa 2007) (filed

February 23, 2007) (listing similar cases).          These cases reveal we
                                     10

generally   discipline   lawyers   who    engage   in   this   misconduct    by

suspending them from the practice of law for a period between one and

three years. Id. Of course, the point where the discipline ultimately falls

within the range depends on the particular facts and circumstances as

revealed in each case. In the end, this case can be distinguished from

the others. Ultimately it seems to reveal less about an unethical lawyer

than one who was confused, alone, and unprepared for the voyage he

undertook, and quickly found himself well over his head in the

dangerous and sometimes treacherous currents of the practice of law.

Under all the circumstances, we conclude Hall should be suspended

from the practice of law indefinitely, with no possibility of reinstatement

for twelve months.

      The conditions of reinstatement recommended by the Commission

are reasonable, and will be considered upon any application for

reinstatement by Hall. Moreover, we support the concept of mentoring

for all new lawyers, especially those who have recently graduated from

law school and choose to begin their careers as a sole practitioner. The

lack of education and guidance on the intricacies of the practice of law is

often, as in this case, a recipe for disaster for new lawyers.

Consequently, all new lawyers who decide to engage in the practice of law

as a sole practitioner would benefit immeasurably from a mentor, just as

they would benefit from obtaining continuing legal education on office

practices before opening a law office as a sole practitioner.               The

profession, and the public, would benefit by including such education in

continuing legal education programs for new lawyers.

      VI.    Conclusion.

      We suspend Hall’s license to practice law in Iowa indefinitely, with

no possibility of reinstatement for a period of twelve months from the
                                    11

date of filing of this opinion.   The suspension imposed applies to all

facets of the practice of law as provided by Iowa Court Rule 35.12(3), and

requires notification to clients as provided in Iowa Court Rule 35.21. The

costs of this proceeding are taxed against Hall pursuant to Iowa Court

Rule 35.25(1).

      LICENSE SUSPENDED.